DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,341,650. Although the claims at issue are not identical, they are not patentably distinct from each other because patent ‘650 fully discloses the features of the application.  See below:

Regarding claims 1, 9, 15 and 16 patent ‘650 discloses,
  	Selecting model parameters for a machine-learning model, wherein the model parameters comprise: a number of feature planes for each layer of a plurality of layers, a style of submanifold block, whether to use optional submanifold blocks, or any combination thereof (note claim 1, col. 24 lines 3-7); and using the machine-learning model to assign labels for segmentation and object identification to points in a downsampled point cloud, wherein the machine-learning model corresponds to a submanifold sparse convolutional network (note claim 1, col. 23 lines 64- col. 24 lines 2).

Regarding claims 2, 10 and 17 patent’650 discloses,
 	Wherein the downsampled point cloud is based on a downsampling of a full point cloud using grid simplification (note claim 2, col. 24 lines 8-9).

Regarding claims 3 and 13 patent ‘650 discloses,
 	Wherein the downsampled point cloud comprises 20 to 60 percent of points in the full point cloud to reduce memory usage and computational overhead (note claim 3).

Regarding claims 4 and 14 patent ‘650 discloses,
 	Wherein the downsampled point cloud comprises 63 to 87 percent of points in the full point cloud to improve segmentation accuracy (note claim 4).

Regarding claims 5, 11, 17 and 19 patent ‘650 discloses,
 	Wherein the operations further comprise: selecting a downsampling technique and a downsampling reduction percentage to reduce memory usage while meeting a required segmentation accuracy in  (note claim 5) obtaining the downsampled point cloud.

Regarding claims 6 and 12 patent ‘650 discloses,
 	Selecting a downsampling technique and a downsampling reduction percentage to reduce computational overhead while meeting a required segmentation accuracy (note claim 6, col. 24 lines 21-23) in obtaining the downsampled point cloud.

Regarding claim 7 patent 650 discloses,
 	Wherein the processing system comprises a plurality of processors operating in a distributed computing environment, the plurality of processors including the processor (note claim 7 col. 24 lines 25-26).

Regarding claim 8 patent ‘650 discloses,
 	Wherein the labels comprise a brand associated with an object, and wherein the brand is used for targeted advertising (note claim 7, col. 24 lines 27-28).

Regarding claim 18 patent ‘650 discloses,
 	Receiving, by the processing system, a user input that identifies regions of the downsampled point cloud that should receive more detail in a first stage of the stages (note claim 20, col. 26 lines 16-18); and enhancing, by the processing system and based on the receiving of the user input, detail of the regions in a second stage of the stages (note claim 20, col. 26 lines 20-22).

Regarding claim 20 patent ‘650 discloses,
 	Applying, by the processing system, parameter quantization to reduce a number of bits associated with the downsampled point cloud (note claim 19, col. 26 lines 8-10); and
 	Applying, by the processing system, network pruning and sharing techniques to reduce a complexity of a network (note claim 19, col. 26 lines 11-13).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY M DESIRE whose telephone number is (571)272-7449. The examiner can normally be reached Monday-Friday 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





G.D.
October 8, 2022
/GREGORY M DESIRE/Primary Examiner, Art Unit 2664